Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
 
REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 2, and 5-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation a protruding member of the lip including a base portion and a free end portion;
a locking member of the free end portion of the protruding member, the free end portion of the protruding member shiftable from an unlocked position wherein the locking member is disengaged from the teeth and the lip is shiftable between the predetermined positions to a locked position wherein the locking member engages at least one of the teeth and fixes the lip relative to the lure body at one of the predetermined positions; and
an actuator of the free end portion of the protruding member extending through the slot portion and proud of the lure body outer surface, the actuator pressable to shift the free end portion from the locked position to the unlocked position

a lure body (10) having a leading end portion (11) and a trailing end portion (17);
an outer surface of the lure body;
a slot (slot holding lip 26) of the lure body (10) at the leading end portion (11) and extending toward the trailing end portion (17), wherein the slot includes a portion that opens to the outer surface;
a plurality of teeth of the slot (Fig. 11, corners of connection area 105);
a lip (26) received partially in the slot (Fig. 1) 
a protruding member of the lip (Fig. 13, 12) including a base portion (20) and a free end portion (22); 
but fails to disclose 
the lip shiftable along the slot to predetermined positions relative to the lure body, the positions including a first position toward the trailing end portion of the body wherein more of the lip is received in the slot and a second position toward the leading end portion of the body wherein less of the lip is received in the slot;
a locking member of the free end portion of the protruding member,
the free end portion of the protruding member shiftable from an unlocked position wherein the locking member is disengaged from the teeth and the lip is shiftable between the predetermined positions to a locked position wherein the locking member engages at least one of the teeth and fixes the lip relative to the lure body at one of the predetermined positions; and
an actuator of the free end portion of the protruding member extending through the slot portion and proud of the lure body outer surface, the actuator pressable to shift the free end portion from the locked position to the unlocked position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647